COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00180-CR


WILLIAM ROGER                                                    APPELLANT
WISENER

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

      Appellant William Roger Wisener was convicted of robbery causing bodily

injury in December 2007 after he pleaded guilty in exchange for ten years’

confinement and a plea in bar in case number 1027357. In 2011, Wisener filed a

“Motion for New Trial on Material Evidence and Hearing Thereof,” and on April




      1
      See Tex. R. App. P. 47.4.
25, 2011, the trial court denied the motion for want of jurisdiction. 2 Wisener filed

a notice of appeal, attempting to appeal the trial court’s April 25, 2011 order.

      On May 25, 2011, we sent Wisener a letter stating that because no Texas

statute authorizes a direct appeal from the denial of a motion for new trial, we

lack jurisdiction over this case. See Tex. Code Crim. Proc. Ann. art. 44.02 (West

2006) (“A Defendant in any criminal action has the right of appeal under the rules

hereinafter prescribed . . . .”); see also id. art. 11.07 (West 2006); McKown v.

State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).

      We instructed Wisener or any party desiring to continue the appeal to file a

response by June 6, 2011, showing grounds for continuing the appeal or the

appeal would be dismissed, but no response has been filed. See Tex. R. App. P.

44.3. Therefore, we dismiss the appeal. See Tex. R. App. P. 43.2(f).



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 20, 2011




      2
        In its order denying the motion, the trial court suggested that Wisener
could file an application for a post-conviction writ of habeas corpus.

                                          2